Citation Nr: 9922097	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-15 886	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of hepatitis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.  

By a decision of March 1973, the RO denied the veteran's 
original claim of service connection for the residuals of 
hepatitis.  The veteran was informed of the denial, but did 
not appeal.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating action by which the 
RO determined that the new and material evidence had not been 
submitted to reopen the previously denied claim.  

A hearing before this Member of the Board was conducted at 
the RO in October 1997.  

In March 1998, the Board remanded the case for additional 
development.  



FINDING OF FACT

New evidence, which bears directly and substantially on the 
veteran's claim of service connection for the residuals of 
hepatitis and is so significant that it must be considered to 
fairly decide the merits of the claim, has been presented 
since the final RO decision of March 1973.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for 
the residuals of hepatitis.  38 U.S.C.A. §§ 1110, 5108, 7104, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In December 1972, the veteran submitted a claim for service 
connection for hepatitis.  

In a March 1973 decision, the RO denied the veteran's 
original claim of service connection for hepatitis on the 
basis that the viral hepatitis that he contracted in service 
in 1970 was acute and transitory in nature.  In April 1973, 
the RO notified the veteran of the decision and of his 
procedural and appellate rights.  A notice of disagreement as 
to that issue was not received within the subsequent one-year 
period.  

In April 1995, the veteran sought to reopen his claim for 
service connection for hepatitis.  The veteran contends that 
he has submitted new and material evidence to reopen his 
claim.  The veteran contends that he is currently suffering 
from residual disability due to hepatitis which had been 
treated during service.  He asserts that he has liver damage 
as a result of the hepatitis.  

At the time of his claim, post-service medical records were 
presented or secured.  Specifically, the veteran was afforded 
a VA examination in November 1994 at which time he reported 
suffering from hepatitis during service and stated that he 
was currently being treated for scarring of his liver.  Blood 
serum analysis, dated in April 1995 indicate that the 
veteran's aspartate transaminase/serum glutamic oxaloacetic 
transaminase (AST/SGOT) at 44 with a normal range given of 
between 16 and 40.  lactic dehydrogenase (LDH) at 20 with a 
normal range given of between 100 to 210.  These values were 
described as being high.  

In May 1995, the RO determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for hepatitis.   

A final decision of the RO may not "thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c).  The exception to these 
rules states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. §§ 5108, 
7104(b).  Therefore, once a RO decision becomes final, the 
Board does not have jurisdiction to consider the previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
Board is required to review all of the evidence submitted by 
an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In deciding 
whether the test used by the U.S. Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
in determining "materiality" of evidence was consistent 
with the regulatory definition of "material evidence," the 
U.S. Court of Appeals for the Federal Circuit provided for a 
reopening standard which calls for judgments as to whether 
new evidence bears directly or substantially on the specific 
matter and is so significant that it must be considered to 
fairly decide the merits of the claim (emphasis added).  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For purposes 
of determining whether the evidence is new and material, the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).  

This November 1994 VA examination report and the April 1995 
blood serum test are new evidence, and are probative of the 
disputed issue which was the basis for the previous final VA 
adjudication of the claim; that is, they are probative in 
demonstrating that the veteran currently suffers from the 
residuals of hepatitis which was incurred in service, and are 
therefore, material.  See Hodge, supra.  The Board finds that 
this new evidence is so significant that it must be 
considered to decide fairly the merits of the claim to reopen 
the claim.  Id.  The foregoing evidence must be presumed to 
be credible for the purpose of deciding whether it is new and 
material; thus, the claim is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for the residuals of hepatitis, 
the appeal is allowed, subject to the discussion hereinbelow.  




REMAND

In view of the above determination that the veteran's claim 
of service connection for hepatitis is reopened, the RO, 
consistent with the principles set forth in Bernard v. Brown, 
4 Vet. App. 384 (1993), must be provided an opportunity to 
further develop the record and conduct a de novo review of 
the reopened claim, based on the evidence in its entirety.  

The veteran's claim as to the issue of service connection for 
hepatitis is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 because new and material evidence by its nature is 
well grounded.  Moray v. Brown, 5 Vet. App. 211, 214 (1994).  
However, as noted, the ultimate credibility or weight to be 
given the new evidence was presumed for the purpose of 
reopening the claim, but must now be determined as a question 
of fact.  See Justus, supra.  

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the claimant in obtaining and developing facts 
and evidence to support his claim includes obtaining all 
relevant medical records.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The duty to assist also includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, this matter is Remanded for the RO for the 
following action:

1.  The RO should take appropriated steps 
to contact the veteran in order to obtain 
copies of all additional treatment 
records concerning the his claimed 
hepatitis since June 1996.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology, the claimed 
residuals of hepatitis.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  The 
examiner should elicit from the record 
and the veteran a full medical history 
and should document this information.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the likelihood that the 
veteran currently is suffering from 
residual disability due to the hepatitis 
or other disease or injury which was 
incurred in or aggravated by service.  
The examination report should reflect 
review of the pertinent material in the 
claims folder and include the factors 
upon which the opinions are based.  

3.  The RO should then review the record 
and readjudicate the reopened claim of 
service connection on a de novo basis.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  They should be 
afforded the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

